Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is in response to amendment filed on 11/3/22.  Claims 1, 3, 4, 6-10, 12, 13, 15-19 and 22-27 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-10, 12, 13, 15-19 and 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yalamanchi (USPN. 10,095,800) in view of Tang et al (USPN. 2013/0173669).

Regarding claims 1, 10 and 19, Yalamanchi discloses a multi-tenant cloud system for a plurality of customer accounts, the system comprising (figs. 1 and 2):
a dedicated database schema comprising a first tablespace and a plurality of first schema objects stored logically within the first tablespace (fig. 2, DBs 171-173, col. 8, lines 3-19, dedicated database and col. 4, lines 50-55, specific schemas and col. 7, lines 45-62, unique storage profiles with specified schema with dedicated databases, note that this enables different modes of access to data models and web services);
shared database schemas (fig. 2, DB 174, col. 8, lines 20-26, shared DB), each shared database schema comprising a second tablespace and a plurality of second schema objects stored logically within the second tablespace (col. 7, lines 53-55, “storage profile may be created for managing the data in a shared schema data store”, note this is different than dedicated database schema above);
one or more processers configured to provision a new customer account, the provisioning comprising (fig. 1, tenants):
determining whether the new customer account is a first type of account or a second type of account (col. 4, lines 56-64, assign a tenant to a storage profile based on service and other retention requirements);
when the new customer account is the first type of account comprising a non-paying trial account, allocating the new customer account to a first shared database schema of the shared database schemas (col. 7, lines 3-25, tenant stored on shared database) comprising allocating a stripe in the first shared database schema for the new customer account (col. 10, lines 49-59, and col. 11, lines 1-13, tenant preferences used to create/identify profile, user business characteristics and other characteristics are used for the user profile, see also lines col. 11, 18-30, special options/metrics used to assign appropriate storage profile to the entity) wherein a plurality of new customer accounts of the first type of account share the first database schema (col. 11, lines 1-30 and 50-59, tiers supported by different webservices comprising different schemas);
when the new customer account is the second type of account comprising a paying account, allocating the new customer account to the dedicated database schema (col. 7, lines 3-25, tenant stored on dedicated database, and see classification of tenant, col. 13, lines 4-15), wherein the new customer account of the second type of account is the only customer account allocated to the dedicated database schema (fig. 2, DBs 171-173, col. 8, lines 3-19, dedicated database and col. 4, lines 50-55, specific schemas and col. 7, lines 45-62, unique storage profiles with specified schema with dedicated databases, note that this enables different modes of access to data models and web services), in addition, Yalamanchi discloses shared and dedicated database based on user needs and criteria (col. 4, lines 50-55 and col. 7, lines 45-62), but does not explicitly teach “wherein the first shared database schema is selected because it is allocated to a lesser number of tenants compared to any other of the shared database schemas”.
However, balancing workload is well known in the field of data structures and data storage systems.  Tang teaches “wherein the first shared database schema is selected because it is allocated to a lesser number of tenants compared to any other of the shared database schemas” (pars. 76 and 102-105, depending on the size of tenant schemas to be mapped to a particular database schema, and managing workload of multi-tenant tables, Tang).  Hence, it would have been obvious to one of ordinary skill in the art at the effective filing date of the application to apply Tang’s workload management to Yalamanchi shared and dedicated databases comprising a plurality of data schemas by integrating Tang workload management of multi-tenant database method (par. 103, Tang).  One would have been motivated to combine the systems to efficiently share resources of multi-tenant database to support tenant data with diverse schemas (par. 120, Tang), and further teach allocating the stripe in the first database schema for the new customer comprises determining and changing the value in the status field to stale (col. 4, lines 56-64, assign a tenant to a storage profile based on service and other retention requirements, account may be stale when user is inactive).

3 and 12 and 22. Modified Yalamanchi further teaches wherein a request to provision the new customer account comprises a payload that includes a plurality of properties (col. 13, lines 47-54, rate of change of data and other parameters associated with a user or profile).

4 and 13 and 23.  Modified Yalamanchi further teaches wherein the plurality of properties comprise a source of the request and promotion attributes and the plurality of properties comprise key-value pairs (col. 13, lines 49-65, advantages, beneficially predict, optimal).

6 and 15.  Modified Yalamanchi further teaches wherein allocating the new customer account to the
dedicated schema comprises creating a stripe per new customer account (col. 10, lines 49-59, and col. 11, lines 1-13, tenant preferences used to create/identify profile, user business characteristics and other characteristics are used for the user profile, see also lines col. 11, 18-30, special options/metrics used to assign appropriate storage profile to the entity).

7 and 16 and 24.  Modified Yalamanchi further teaches wherein allocating the new customer account to the one of the shared database schemas comprises using a least allocated schema algorithm (claimed least allocated schema is interpreted in view of specification [0227] as equally selecting shared schemas/resources to prevent over allocation of tenants, see fig. 4 and col. 14, lines 6-11 and 33-43, moving/distributing resources based on parameter threshold, items 408-412, and monitor/transition storage for optimal service from service provider perspective).

8 and 17.  Modified Yalamanchi further teaches the provisioning further comprising:
migrating the new customer account from one of the shared database schemas to the dedicated schema (col. 12, lines 39-48, migration opportunities,  assign a secondary profile that is ideal for the latest data characteristics and, col. 13, lines 23-33, moving data between dedicated and shared database).

9 and 18.  Modified Yalamanchi further teaches the provisioning further comprising:
migrating the new customer account from the dedicated schema to one of the shared database schemas (col. 12, lines 39-48, migration opportunities,  assign a secondary profile that is ideal for the latest data characteristics and, col. 13, lines 23-33, moving data between dedicated and shared database).

26.  Modified Yalamanchi further teaches wherein the plurality of properties comprise a source of the request  and promotion attributes and the plurality of properties comprise key value pairs 
 (col. 13, lines 23-39, row data comprises key value pairs when processed and indexed).

27.  Modified Yalamanchi further teachesmigrating the new customer account from one of the shared database schemas to the dedicated schema (fig. 2, DBs 171-173, col. 8, lines 3-19, dedicated database and col. 4, lines 50-55, specific schemas are used for different types of customer/unique profiles, note customers are moved to different schemas based on modified/updated customer profile).

Response to Arguments
Applicant's arguments filed 11/3/22 have been fully considered but they are not persuasive. See remarks below:

Applicant alleges the amended features render the claims allowable based on all the included subject matter.
Examiner agrees in part.  The combined system clearly teaches allocating the stripe in the first database schema for the new customer comprises determining and changing the value in the status field to stale (col. 4, lines 56-64, assign a tenant to a storage profile based on service and other retention requirements, account may be stale when user is inactive, Yalamanchi).  For example, the user account can change based on the type of service and other requirements.  However, the independent claims would be allowable if the amended limitation argued where required.  One example, the subject matter “wherein the allocating… comprises determining, via a database schema map” being replaced with “wherein the allocating…includes at least all of the following, via a database schema map…” would render the claims allowable.  In view of the above, all allegations are believed moot

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of allocating and controlling data access:
USPN. 2019/0019129 par. 129.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




December 17, 2022

/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153